Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record alone or in combination failed to teach, for claims 1, 11, and 19-20, “determining a value range of numerical features of the plurality of sentences in the question database according to the type of the numerical features; dividing the value range into a plurality of intervals; and acquiring a mapping relationship between the plurality of intervals and the plurality of sentences in the question database, each of the intervals in the mapping relationship corresponding to at least one sentence in the question database; determining a target interval to which the numerical features of the sentence to be queried belongs in the plurality of intervals; and determining a sentence corresponding to the target interval as the target sentence according to the mapping relationship.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Gan et al;.(US 20190243900 A1) teach: The method includes: obtaining, after receiving a target question text, a target keyword corresponding to the target question text; determining a candidate question text that matches the target keyword; calculating a semantic similarity value between each candidate question text and the target question text; and determining, based on the semantic similarity value, an answer corresponding to the target question text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656